Case 2:19-cv-00123-JRG Document 358 Filed 12/22/20 Page 1 of 5 PageID #: 20452




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                  §
 VOCALIFE LLC,                                    §
                                                  §    Case No. 2:19-cv-00123-JRG
                            Plaintiff,            §
                                                  §    JURY TRIAL DEMANDED
             v.                                   §
                                                  §
 AMAZON.COM, INC. and
                                                  §
 AMAZON.COM LLC,
                                                  §
                            Defendants.           §
                                                  §
                                                  §


              AGREED MOTION FOR EXTENSION OF TIME FOR
      PLAINTIFF TO RESPOND AND DEFENDANTS TO REPLY TO AMAZON’S
               MOTION FOR JUDGMENT AS A MATTER OF LAW
            OF NON-INFRINGEMENT UNDER RULE 50(b) (DKT. 357)

       Plaintiff, Vocalife, LLC (“Vocalife” or “Plaintiff”) and Defendants Amazon.com, Inc. and

Amazon.com, LLC (collectively, “Amazon” or “Defendants”) hereby stipulate and agree, with the

Court’s permission, to an extension of time for Vocalife to file its Opposition to Amazon’s Motion

for Judgment as a Matter of Law of Non-Infringement Under Rule 50(b) (Dkt. 357) from January

8, 2021 to on or before January 22, 2021. Further, the Parties stipulate and agree, with the Court’s

permission, to an extension for Amazon to file its Reply from January 15, 2021 to on or before

February 5, 2021 and an extension for Vocalife to file its Sur-Reply from January 22, 2021 to

February 12, 2021.

       The Parties do not file this Agreed Motion for purposes of delay, but rather to allow the

Parties to adequately address the complexity of the issues associated with the pending Motion and

in order that justice be done.
Case 2:19-cv-00123-JRG Document 358 Filed 12/22/20 Page 2 of 5 PageID #: 20453




Dated: December 22, 2020            Respectfully submitted,

                                     /s/ Vincent J. Rubino, III
                                    Alfred R. Fabricant
                                    NY Bar No. 2219392
                                    Email: afabricant@fabricantllp.com
                                    Peter Lambrianakos
                                    NY Bar No. 2894392
                                    Email : plambrianakos@fabricantllp.com
                                    Vincent J. Rubino, III
                                    NY Bar No. 4557435
                                    Email: vrubino@fabricantllp.com
                                    FABRICANT LLP
                                    230 Park Avenue, 3rd Floor W.
                                    New York, NY 10169
                                    Telephone: (212) 257-5797
                                    Facsimile: (212) 257-5796

                                    Samuel F. Baxter
                                    Texas State Bar No. 01938000
                                    sbaxter@mckoolsmith.com
                                    Jennifer L. Truelove
                                    Texas State Bar No. 24012906
                                    jtruelove@mckoolsmith.com
                                    MCKOOL SMITH, P.C.
                                    104 E. Houston Street, Suite 300
                                    Marshall, Texas 75670
                                    Telephone: (903) 923-9000
                                    Facsimile: (903) 923-9099

                                    ATTORNEYS FOR PLAINTIFF
                                    VOCALIFE LLC




                                       2
Case 2:19-cv-00123-JRG Document 358 Filed 12/22/20 Page 3 of 5 PageID #: 20454




                                     /s/ Colin B. Heideman (With permission)
                                    Jennifer H. Doan
                                    State Bar No. 08809050
                                    Email: jdoan@haltomdoan.com
                                    Joshua R. Thane
                                    State Bar No. 24060713
                                    Email: jthane@haltomdoan.com
                                    Kyle R. Akin
                                    State Bar No. 24105422
                                    Email: kakin@haltomdoan.com
                                    HALTOM & DOAN
                                    6500 Summerhill Road, Suite 100
                                    Texarkana, TX 75503
                                    Telephone: (903) 255-1000
                                    Facsimile: (903) 255-0800

                                    Joseph R. Re, (SBN 134,479) (Pro Hac Vice)
                                    joseph.re@knobbe.com
                                    Joseph S. Cianfrani (SBN 196,186) (Pro Hac Vice)
                                    joseph.cianfrani@knobbe.com
                                    Colin B. Heideman (SBN 238,674) (Pro Hac Vice)
                                    colin.heideman@knobbe.com
                                    Alan G. Laquer (SBN 259,257) (Pro Hac Vice)
                                    alan.laquer@knobbe.com
                                    Jeremy A. Anapol (SNB 285,828) (Pro Hac Vice)
                                    jeremy.anapol@knobbe.com
                                    Kendall Loebbaka (SNB 285,908) (Pro Hac Vice)
                                    kendall.loebbaka@knobbe.com
                                    KNOBBE, MARTENS, OLSON & BEAR, LLP
                                    2040 Main Street, Fourteenth Floor
                                    Irvine, CA 92614
                                    Telephone: (949) 760-0404
                                    Facsimile: (949) 760-9502

                                    J. David Hadden
                                    CA Bar No. 176148 (Admitted E.D. Tex.)
                                    Email: dhadden@fenwick.com
                                    Saina S. Shamilov
                                    CA Bar No. 215636 (Admitted E.D. Tex.)
                                    Email: sshamilov@fenwick.com
                                    Ravi Ranganath
                                    CA Bar No. 272981 (Admitted E.D. Tex.)
                                    Email: rranganath@fenwick.com
                                    FENWICK & WEST LLP
                                    Silicon Valley Center
                                    801 California Street
                                      3
Case 2:19-cv-00123-JRG Document 358 Filed 12/22/20 Page 4 of 5 PageID #: 20455




                                    Mountain View, CA 94041
                                    Telephone: (650) 988-8500
                                    Facsimile: (650) 938-5200

                                    TJ Fox
                                    CA Bar No. 322938 (Admitted E.D. Tex.)
                                    Email: tfox@fenwick.com
                                    FENWICK & WEST LLP
                                    555 California Street, 12th Floor
                                    San Francisco, CA 94104
                                    Telephone: (415) 875-2300
                                    Facsimile: (415) 281-1350

                                    Deron R. Dacus
                                    Texas Bar No. 00790553
                                    THE DACUS FIRM, P.C.
                                    821 ESE Loop 323, Suite 430
                                    Tyler, Texas 75701
                                    903-705-1117 (phone)
                                    903-581-2543 (fax)
                                    E-mail: ddacus@dacusfirm.com

                                    ATTORNEYS FOR DEFENDANTS
                                    AMAZON.COM, INC. AND
                                    AMAZON.COM LLC




                                      4
Case 2:19-cv-00123-JRG Document 358 Filed 12/22/20 Page 5 of 5 PageID #: 20456




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 22, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                            /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III



                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), the undersigned certifies that Amy Park, counsel for

Vocalife LLC, conferred with Colin Heideman, counsel for Amazon.com, Inc and Amazon.com,

LLC, on the 22nd day of December, 2020.

                                            /s/ Vincent J. Rubino III
                                               Vincent J. Rubino, III
